Citation Nr: 0928603	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on personal assault.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


 



INTRODUCTION

The Veteran served on active duty from July 1982 to August 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the VA 
RO in St. Petersburg, Florida, issued in June 2005.  

During the course of his appeal, the Veteran requested a 
Videoconference hearing before the Board.  He failed to 
appear at the hearing, scheduled in June 2007.  A statement 
from the Veteran, received in January 2009, indicated that he 
was unable to attend his hearing.  In this statement, the 
Veteran gave no indication of a desire to reschedule the 
original hearing.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

Further, if, as in this case, a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).  

The Veteran claims that he suffers from PTSD as a result of a 
sexual assault that occurred while he served on active duty.  
In particular, he alleges that he was brutally beaten and 
sodomized at knife point while in basic training at Fort 
Leonard Wood, Missouri, shortly after being approached by a 
fellow trainee, Private Johnson, who offered him money to 
perform fellatio on him.  This account is corroborated by lay 
statements from various family members and friends, which 
support the Veteran's contention that he was assaulted in 
service.  Service personnel records indicate that the Veteran 
was stationed in Fort Leonard Wood, Missouri, from July 1982 
to September 1982.  The Board notes that the Veteran applied 
for entitlement to service connection for a nervous disorder 
in December 1987, and was denied his claim in a January 1988 
rating decision.  

Significantly, various VA treatment records indicate that the 
Veteran has a current diagnosis for PTSD based on a personal 
assault.  However, a diagnosis alone is insufficient to 
establish service connection for PTSD.  Since it is not 
otherwise shown by the record that the Veteran engaged in 
combat, there must be evidence that corroborates the 
existence of the claimed stressors.  See Cohen, 10 Vet. App. 
at 128; 38 C.F.R. § 3.304(f).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Accordingly, in order to grant service-
connection for PTSD, the evidence must contain credible 
supporting evidence that the claimed in-service stressors 
occurred. 38 C.F.R. § 3.304(f).  

Notably, a May 1987 service treatment record shows a clinical 
psychological evaluation, during which the Veteran was 
observed to behave with mildly pressured speech and intense 
affect, primarily angry and frustrated, in his interview.  
The examiner noted that the Veteran made several references 
to back pain, suggesting his preoccupation with it, and he 
was diagnosed with psychological factors affecting physical 
condition, for which he was recommended psychological 
treatment beginning with relaxation therapy.  

Further, statements received from the Veteran, his friends, 
and his family members regarding his experiences in service 
and his current symptoms address his reported in-service 
stressors.  In particular, the Board notes that in his 
February 2005 PTSD Questionnaire, the Veteran has claimed 
that a manifestation of his psychosis is a phobia that causes 
him to resort to a form of self-mutilation that involves 
cleaning his anus to the point where his rectum bleeds.  A 
lay statement from a friend who the Veteran met in an in-
patient therapy group at a VA facility, dated in February 
2005, corroborates the Veteran's account of engaging in self-
mutilating behavior due to the in-service sexual assault.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, the evidence now of record does indicate that 
the claimed disability may be related to the Veteran's 
military service.  Thus, an examination under these 
circumstances should be conducted.

Finally, the record indicates that the Veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Efforts to obtain any records pertaining to that claim have 
not been accomplished, and neither the documentation nor the 
medical evidence used to arrive at a determination is of 
record.  VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the Veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran for a 
psychiatric condition from VA and non-VA 
medical providers should be obtained and 
made part of the record.  

2.  The SSA should be contacted and 
requested to furnish copies of all medical 
records pertinent to the Veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such claim 
is not available, a notation should be 
entered in the claims folder.  

3. Thereafter, the Veteran should be 
scheduled for a VA psychiatric examination 
to determine the nature and etiology of 
all current psychiatric pathology.  The 
claims folder, to include a copy of this 
remand, should be reviewed by the 
examiner.  

All necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail. A 
comprehensive history of the Veteran's 
psychiatric disorder should be obtained.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all present psychiatric 
pathology.  The examiner should 
specifically address whether the Veteran 
has PTSD due to the reported in-service 
stressor.  If PTSD due to the in-service 
stressor is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If the examiner does not 
diagnose PTSD due to an in-service 
stressor, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.

The rationale for all opinions expressed 
must also be provided.

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




